DETAILED ACTION
Response to Amendment
The amendment filed on 05/17/2022 has been entered.  Claims 9, 17, and 18 are amended.  New claim 22 is added.  Claims 9-22 are pending in the application.  Applicant's argument is not persuasive and therefore, 35 U.S.C. 103 rejection previously set forth in the Office Action mailed on 03/10/2022 is maintained as noted in the “Response to Arguments” section hereinafter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites “…a first layer comprising a hydroentangled morphology and a second layer of…”  It is unclear whether the respective first and second layers are different from the “…at least two nonwoven web layers…” or alternatively, the at least two nonwoven web layers are defined by the respective first and second layers.  In addition, the language of the aforementioned limitation is vague and awkward since it is unclear whether the second layer is hydroentangled morphology as well.  The same applies in claim 17.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Karthik RAMARATNAM, et al. (US 20150330029 A1).

	Regarding claim 1, RAMARATNAM discloses:  A nonwoven fabric material (Para [0098-0099]) comprising at least two nonwoven web layers (Fig. 1, Abstract, para [0002] & [0014]), of which layers at least one is hydroentangled (Para [0014] discloses “The second layer is foam formed and the fibers are much smaller than the first layer and the two layers are plied via hydroentangling.”), wherein each individual nonwoven web layer comprises a composition of 50%- 95% by weight wood pulp (Para [0012], [0018], [0037], [0039], and Examples 5 and 6.) and 5%-50% by weight synthetic fibers and/or natural fibers (Fig. 1, para [0012], [0018], [0037], [0039], and Examples 5 and 6.), and a basis weight of 20-100 gsm (Para [0012] discloses “The basis weight of the wipe is within the range of 20 gsm to 100 gsm.” Also, para [0037], and Examples 5 and 6.), the synthetic and/or natural fibers having a length of 5 to 15 mm (Para [0017-0018], [0028-0029], [0036], [0042-0043] and Table 7.); wherein a first layer comprising a hydroentangled morphology and a second layer of the at least two nonwoven web layers are joined together by a binder solution dispersed in water (Para [0013] discloses  “The flushable wipe may contain water soluble binders with a trigger component. This trigger component is a controlled concentration of salt in the wetting solution that insolubilizes the binder and allows it to function as an adhesive for the substrate. When the controlled concentration of salt is diluted, the binder becomes soluble and starts to drop strength below a critical level.” And para [0025] discloses “The multi-ply flushable wipe may include a binder between the two or more plies.” And Examples 5, 6, and 7.).  In addition, para [0014] discloses “…the two layers are plied via hydroentangling.”  It is well established in the manufacturing of the flushable wipe products that one key characteristic of the wipes is that it must be disintegrated and dispersed in water in the household toilet/septic systems and vast majority of available wipes in the market do indeed disintegrate and disperse, although the degree and time it takes for some wipes to disintegrate and disperse are different from one another and therefore, one of ordinary skill in the art knows that the composition of these wipes could readily be modified via routine optimization so as to disintegrate and disperse in water as quickly and efficiently as possible in the household toilet/septic systems.              

Even though RAMARATNAM implicitly discloses the hydrophilic nature of the binder dispersed in water, nevertheless, the only difference between the claimed invention and RAMARATNAM is lack of the exact and explicit disclosure of the hydrophilic particle in the binder solution recited in the claim limitation: hydrophilic particle binder dispersed in water.  However, as discussed hereinbefore, RAMARATNAM on para [0098] discloses: “To meet the “flushability” requirements of INDA and to reduce the events of pluggage within household sanitation systems as well as wastewater treatment facilities, nonwoven wipes can incorporate unique binders. The binders allow the wipe to be pre-moistened and retain its strength, but the binder will dissociate causing the nonwoven to lose its strength and disperse when flushed into a toilet.”  Clearly, the binder disclosed by the cited reference indeed has a hydrophilic characteristic.  It is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in RAMARATNAM is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, a worker in a laboratory could conduct various trial and error tests so as to ensure the hydrophilic nature of the binder dispersed in water as recited in the claimed invention.).
  
	Regarding claim 10, RAMARATNAM further discloses:  wherein the hydrophilic particle binder comprises a composite of microcrystalline cellulose (MCC) and sodium carboxymethylcellulose (CMC) (Para [0024-0025], [0050-0051] discloses, among others, carboxyl methyl cellulose.  Examiner views the hydrophilic particle to be additives or fillers used as a binder.).

	Regarding claim 11, RAMARATNAM further discloses:  wherein at least one nonwoven web layer comprises synthetic fibers, and wherein the synthetic fibers are selected from the group consisting of regenerated cellulose, lyocell, viscose rayon, polylactic acid, and polyvinyl alcohol (Para [0041] and claim 7.).

	Regarding claim 12, RAMARATNAM further discloses:  wherein at least one nonwoven web layer comprises natural fibers, and wherein the natural fibers are selected from the group consisting of cotton, hemp, flax, linen, bamboo, sisal, jute, and kapok (Para [0039] and claim 5.). 

	Regarding claim 13, RAMARATNAM further discloses:  the nonwoven fabric material further comprising a wetting liquid (Para [0026], [0103], [0157] & claim 54.).

	Regarding claim 14, RAMARATNAM further discloses:  comprising the wetting liquid in an amount not exceeding 2.5 times a weight of the nonwoven fabric material per unit area (Para [0026] discloses “The cleansing solution may be present in the amount of 40% to 80% by weight. A wetting/cleaning solution may include purified water and a combination of one or more of the following: humectants, preservatives, moisturizers, surfactants, chelating agents, pH buffer and aromatic compounds.”  Examiner views that the amount of wetting liquid in the nonwoven fabric material depends on the characteristic, composition, and/or specific design requirement and thus, one of ordinary skill in the art could make that via routine optimization. ).  

	Regarding claim 15, RAMARATNAM further discloses:  wherein a wet strength of the nonwoven fabric material is greater than 250 g/50mm (Para [0028] discloses “The wipe has a cross direction wet strength greater than 20 N/m and the wipe is dispersible.” And also claim 64.  Even though, upon conversion of units, the magnitude of wet strength is half of that disclosed by claimed invention, but one ordinary skill in the art could readily modifies the nonwoven fabric material vis routine optimization to arrive at the claimed invention.).

	Regarding claim 16, RAMARATNAM further discloses:  wherein the least one nonwoven web layer comprises synthetic fibers, and wherein the synthetic fibers are not glass fibers or oil- based fibers (Para [0037] discloses “The synthetic fibers 21 are non-thermoplastic fibers.”).

	Regarding claim 17, RAMARATNAM discloses:  A method for forming a nonwoven fabric material (Para [0098-0099])  comprising: applying a binder solution comprising a hydrophilic particle binder dispersed in water to at least two nonwoven web layers to join a first layer comprising a hydroentangled morphology and a second layer of the at least two nonwoven web layers to one another (Para [0013] & [0014].  The detail explanation noted in claim 9 equally applied herein and will not be repeated to avoid redundancy.), wherein each individual nonwoven web layer comprises a composition of 50%-95% by weight wood pulp (Para [0012], [0018], [0037], [0039], and Examples 5 and 6.) and 5%-50% by weight synthetic fibers and/or natural fibers (Fig. 1, para [0012], [0018], [0037], [0039], and Examples 5 and 6.), and a basis weight of 20-100 gsm (Para [0012] discloses “The basis weight of the wipe is within the range of 20 gsm to 100 gsm.” Also, para [0037], and Examples 5 and 6.), the synthetic and/or natural fibers having a length of 5 to 15 mm (Para [0017-0018], [0028-0029], [0036], [0042-0043] and Table 7.).  

Regarding claim 18, RAMARATNAM further discloses:  wherein the at least two nonwoven web layers are dried following the applying step (Fig. 2, para [0029] and [0080].).

Regarding claim 19, RAMARATNAM further discloses:  wherein the hydrophilic particle binder comprises a composite of microcrystalline cellulose (MCC) and sodium carboxymethylcellulose (CMC) (The same as claim 10 as noted hereinbefore.).

Regarding claim 20, RAMARATNAM further discloses:  wherein at least one nonwoven web layer comprises synthetic fibers, and wherein the synthetic fibers are selected from the group consisting of regenerated cellulose, lyocell, viscose rayon, polylactic acid, and polyvinyl alcohol (The same as claim 11 as noted hereinbefore.).

Regarding claim 21, RAMARATNAM further discloses:  wherein at least one nonwoven web layer comprises natural fibers, and wherein the natural fibers are selected from the group consisting of cotton, hemp, flax, linen, bamboo, sisal, jute, and kapok (The same as claim 12 as noted hereinbefore.).
Regarding claim 22, RAMARATNAM further discloses:  wherein the second layer comprises a hydroentangled morphology, and wherein the first layer comprising the hydroentangled morphology and the second layer comprising the hydroentangled morphology are joined together by the binder solution (Para [0014] discloses “A flushable wipe according to another exemplary embodiment of the present invention has two layers, where the first layer is spun or melt blown with the forming wire stretched and de-stretched during the production process to give the substrate some stretch. The second layer is foam formed and the fibers are much smaller than the first layer and the two layers are plied via hydroentangling.” Emphasis added.).

Response to Arguments
Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive. 
On page 7, 2nd paragraph:  Applicant contends “Amended claims 9 and 17 now further claim a first layer comprising a hydroentangled morphology and a second layer... are joined together. Ramaratnam does not teach this. Instead, Ramaratnam teaches that a first layer with a spun or melt blown morphology and a second layer with a foam formed morphology are joined together. Consequently, Applicant respectfully submits that Ramaratnam does not render amended claim 1 obvious. ” 
Examiner respectfully disagrees.  Contrary to Applicant’s interpretation, RAMARATNAM on para [0014] indeed discloses that the two layers are plied via hydroentangling and on para [0029] discloses that each ply is formed by wetlaying first and second exterior layers and a foam formed middle layer so as to form a web, where each of the first and second exterior layers comprises at least 50% by weight natural fibers and the foam-formed middle layer comprises synthetic fibers and at least 25% by weight natural fibers.  The cited reference clearly discloses hydroentangling of the two layers and the manner in which each of the layer could be formed by a spun or melt blown.  The issue at hand is hydroentangling of a layer and it is this single fact that since a layer could be hydroentangled, an artisan could readily be motivated to apply the teachings of RAMARATNAM in their specific method of forming a nonwoven fabric material as recited in the claimed invention.  In addition, it is worth mentioning that RAMARATNAM on para [0028] discloses that “Each of the exterior layers comprises at least 50% by weight natural fibers…and the middle layer comprises synthetic fibers and at least 75% by weight natural fibers…” that is similar to the claimed invention.  The Examiner opines that the key aspect of the claimed invention such as hydroentangling, composition of natural fibers and synthetic fibers, and using a binder (para [0029]) to form multi-ply flushable wipe are all sufficiently disclosed by the cited reference.               
Therefore, an artisan could readily substitute a spun or melt blown later with a hydroentangling layer as recited in the claimed invention.  It is worth mentioning that the claimed invention and RAMARATNAM directed to solve exactly the same problem as noted in the para [0003-0008] of the RAMARATNAM.  Even though the respective first and second layers in both the claimed invention and the cited reference are not the same, but the product made by RAMARATNAM is substantially identical to the claimed product for the reasons discussed with respect to claims 9 and 17, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in RAMARATNAM is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  
With respect to Applicant’s request for clarification regarding claim 10, RAMARATNAM on para [0025] discloses “The binder may further comprise a cross-linking agent, ion sensitive polymers, a trigger chemistry, such as boric acid, and/or a trigger salt chemistry, such as sodium chloride. The two or more plies of the wipe may be held together by embossments.” Similarly, on para [0024-0025], [0050-0051] discloses, among others, carboxylmethyl cellulose that is derivative with carboxymethyl groups (-CH2-COOH) bound to some of the hydroxyl groups of the glucopyranose monomers that make up the cellulose backbone and thus, it is obvious to one of skilled in the art that it is often used as its sodium salt, sodium carboxymethyl cellulose.  Therefore, the rejections of the claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748      


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748